April 3, 2014 Via Email United States Securities and Exchange Commission t. NE Washington, DC 20549-7010 ATTENTION: Loan Lauren P. Nguyen Special Counsel Re: Guate Tourism, Inc. Registration Statement on Form S-1 Filed January 29, 2014 File No. 333-193621 General 1. Please update your cash balance on pages 9, 16 and 18 to a more recent practicable date in each amendment. Response: The cash balance have been updated. Prospectus Summary, page 5 2. We note your response to our prior comment 3. Please revise the additional disclosure to clarify that only one of your officers, Ms. Bamaca, owns stock in the company. Response: We have revised the disclosure. Sincerely, /s/ Blanca Bamaca President Guate Tourism Inc.
